Anders, J.
The questions presented in the record in this case are identical with those in the case of Hatch v. Tacoma, Olympia & Gray’s Harbor Railroad Company, ante, p. 1, and, by stipulation of counsel, both cáuses were heard together, one brief only being filed.
Eor the reasons stated in the opinion in that case, the judgment of the court below is reversed and the cause remanded, with directions to sustain the demurrer to defendant’s special answer.
Dunbar, C. J., and Scott and Stiles, JJ., concur.
Hoyt, J., dissents.